DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (6/2/22 Remarks: page 7, lines 9-19) with respect to the rejection of claims 1-18 under 35 USC §112 have been fully considered and are persuasive. The rejection of claims 1-18 under 35 USC §112 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jayaraman (“Learning Image Representations Tied to Ego-Motion”) and Mousavian (“3D Bounding Box Estimation Using Deep Learning and Geometry”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 & 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jayaraman (“Learning Image Representations Tied to Ego-Motion”) in view of Mousavian (“3D Bounding Box Estimation Using Deep Learning and Geometry”).
Jayaraman discloses:
Claim 1: A system comprising a computer including a processor (Jayaraman Section 3.5, neural network) and a memory (Jayaraman Section 3.5, training weights, necessarily stored in some type of memory), the memory including instructions such that the processor is programmed to (Jayaraman Section 3.5, neural network architecture trained to carry out processing):
receive a first image captured by a camera at a first time instance, wherein the first image includes at least a portion of an observed vehicle (Jayaraman Section 3 and Figure 1, image pairs xi and xj captured before and after motion by an ego-vehicle from which the images were captured, xi first image captured at first time i; Jayaraman Figure 1, image pairs include an observed vehicle);
determine a first ray angle based on a coordinate system of an ego-vehicle (Jayaraman Section 3 and Figure 1, each image xi and xj is characterized by ego pose representation yi and yj, including a yaw angle defined by a coordinate system of the vehicle, yaw angle yi first angle at first time i) and a first coordinate system of the observed vehicle based on the first image (see secondary reference below);
receive a second image captured by the camera at a second time instance, wherein the second image includes at least a portion of the observed vehicle oriented at a different viewpoint (Jayaraman Section 3 and Figure 1, second image xj at second time j, yaw angle yj second angle at second time j);
determine a second ray angle based on the coordinate system of the ego-vehicle (Jayaraman Section 3 and Figure 1, each image xi and xj is characterized by ego pose representation yi and yj, including a yaw angle defined by a coordinate system of the vehicle, yaw angle yj second angle at second time j) and a second coordinate system of the observed vehicle based on the second image (see secondary reference below);
determine a local angle difference based on the first ray angle and the second ray angle (Jayaraman Section 3 and Figure 1, yaw change difference between yi and) yj); and
train a deep neural network using the local angle difference, the first image, and the second image (Jayaraman Section 3 and Figure 1, training convolutional neural network using a training set comprising yi - yj difference and image pair xi and xj).
Jayaraman does not expressly disclose the elements annotated “(see secondary reference below)” above (i.e. first and second coordinate system of the observed vehicle based on first and second image).
Mousavian discloses:
…a first coordinate system of the observed vehicle based on the first image (Mousavian Section 4 and Figure 3 variation in local orientation of observed vehicle)…
…a second coordinate system of the observed vehicle based on the second image (Mousavian Section 4 and Figure 3 variation in local orientation of observed vehicle)…
Jayaraman and Mousavian are combinable because they are from the field of vehicle location and orientation determination.
The application of one coordinate system in place of another would have been an example of selection among equivalents.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Therefore, it would have been obvious to combine Jayaraman with Mousavian to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 3-12 & 14-18:
Claim 3: The system of claim 1 (see above), wherein the deep neural network comprises a convolutional neural network (Jayaraman Section 3 and Figure 1, training convolutional neural network).
Claim 4: The system of claim 1 (see above), wherein the deep neural network comprises a Siamese neural network (Jayaraman Section 3.5, Siamese neural network).
Claim 5: The system of claim 4 (see above), wherein the Siamese neural network comprises a first convolutional neural network and a second convolutional neural network (Jayaraman Section 3.5, Siamese neural network comprising two stacks of layers (each readable as a first or second network)).
Claim 6: The system of claim 4 (see above), wherein the Siamese neural network determines a first local angle based on a first color image and a second local angle based on a second color image (Jayaraman Section 3.5, Siamese neural network) and determines a contrastive loss based on a difference between the first local angle and the second local angle (Jayaraman Section 3.3, contrastive lost specific to motion pattern (i.e. angle change)).
Claim 7: The system of claim 6 (see above), wherein the processor is further programmed to: update the deep neural network based on the contrastive loss (Jayaraman Section 3.3 equation 5, learning as a function of contrastive loss).
Claim 8: The system of claim 7 (see above), wherein the processor is further programmed to: update at least one weight associated with a neuron of the deep neural network based on the contrastive loss (Jayaraman Section 3.3 equation 5, neural network learning as a function of contrastive loss).
Claim 9: The system of claim 1 (see above), wherein the camera comprises a monocular camera (Jayaraman Section 3 and Figure 1, camera generating planar image).
Claim 10: The system of claim 1 (see above), wherein the processor is further programmed to: calculate, via the trained deep neural network, a yaw component corresponding to the observed vehicle based on at least one of the first image or the second image (Jayaraman Section 3, camera yaw).
Claim 11: The system of claim 10 (see above), wherein the processor is further programmed to: calculate, via the trained deep neural network, a pitch component, a roll component, an x- component, a y-component, and a z-component corresponding to the observed vehicle based on at least one of the first image or the second image (Jayaraman Section 3, camera space, pitch, yaw, roll).
Claim 12: A method comprising:
receiving a first image captured by a camera at a first time instance, wherein the first image includes at least a portion of an observed vehicle (Jayaraman Section 3 and Figure 1, image pairs xi and xj captured before and after motion by an ego-vehicle from which the images were captured, xi first image captured at first time i; Jayaraman Figure 1, image pairs include an observed vehicle);
determining a first ray angle based on a coordinate system of an ego-vehicle (Jayaraman Section 3 and Figure 1, each image xi and xj is characterized by ego pose representation yi and yj, including a yaw angle defined by a coordinate system of the vehicle, yaw angle yi first angle at first time i) and a first coordinate system of the observed vehicle based on the first image (Mousavian Section 4 and Figure 3 variation in local orientation of observed vehicle);
receiving a second image captured by the camera at a second time instance, wherein the second image includes at least a portion of the observed vehicle oriented at a different viewpoint (Jayaraman Section 3 and Figure 1, second image xj at second time j, yaw angle yj second angle at second time j);
determining a second ray angle based on the coordinate system of the ego-vehicle (Jayaraman Section 3 and Figure 1, each image xi and xj is characterized by ego pose representation yi and yj, including a yaw angle defined by a coordinate system of the vehicle, yaw angle yj second angle at second time j) and a second coordinate system of the observed vehicle based on the second image (Mousavian Section 4 and Figure 3 variation in local orientation of observed vehicle);
determining a local angle difference based on the first ray angle and the second ray angle (Jayaraman Section 3 and Figure 1, yaw change difference between yi and) yj); and
training a deep neural network using the local angle difference, the first image, and the second image (Jayaraman Section 3 and Figure 1, training convolutional neural network using a training set comprising yi - yj difference and image pair xi and xj).
Claim 14: The method of claim 12 (see above), wherein the deep neural network comprises a convolutional neural network (Jayaraman Section 3 and Figure 1, training convolutional neural network)..
Claim 15: The method of claim 12 (see above), wherein the deep neural network comprises a Siamese neural network (Jayaraman Section 3.5, Siamese neural network).
Claim 16: The method of claim 15 (see above), wherein the Siamese neural network comprises a first convolutional neural network and a second convolutional neural network (Jayaraman Section 3.5, Siamese neural network comprising two stacks of layers (each readable as a first or second network)).
Claim 17: The method of claim 15 (see above), wherein the Siamese neural network determines a first local angle based on a first color image and a second local angle based on a second color image (Jayaraman Section 3.5, Siamese neural network) and determines a contrastive loss based on a difference between the first local angle and the second local angle (Jayaraman Section 3.3, contrastive lost specific to motion pattern (i.e. angle change)).
Claim 18: The method of claim 17 (see above), further comprising: updating the deep neural network based on the contrastive loss (Jayaraman Section 3.3 equation 5, learning as a function of contrastive loss).
Allowable Subject Matter
Claims 2 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 2 & 13, the art of record does not teach or suggest the recited arrangement of determining first and second ray angles based on respective coordinate systems of an ego-vehicle and an observed vehicle corresponding to first and second images, determining a local angle difference based on the first and second ray angles and vehicle odometry data, and training a neural network based on the first and second ray angles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niesen discloses an examples of detection and location of a vehicle relative to another vehicle.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663